DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication 03/10/2020.
Claims 1 – 24 are presented for examination.

Priority
ADS dated 11/26/2019 claims foreign priority to KR 10-2018-0152246 dated 11/30/2018 and KR 10-2018-0152247 dated 11/30/2018.

Information Disclosure Statement
IDS dated 03/10/2020 has been reviewed. See attached

Drawings
The drawings dated 11/26/2019 have been reviewed. They are accepted.

Specification
The abstract dated 11/26/2019 has 97 words, 7 lines and no legal phraseology. The abstract is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “the symbol region”, “the pre-registered symbol”, “the symbol-removed image”, “the corresponding region”; however, there is insufficient antecedent basis for this limitation in the claim. The Applicant should review all claims for antecedent basis issues and correct all issues.

Claims 2 – 11 are rejected due to their dependence from independent claim 1. The Applicant should review al dependent claims and correct any antecedent basis issues.

Claim 12 recites the limitation of “the same type utility lines” and “the nearest position”; however, there is insufficient antecedent basis for this limitation in the claim. The Applicant should review all claims for antecedent basis issues and correct all issues.

Claims 13 – 24 are rejected due to their dependence from independent claim 12. The Applicant should review all dependent claims and correct any antecedent basis issues.


Claim 7 recites “... the recognizing and extracting of the text...”; however, claim 1 from which claim 7 depends recites “recognizing and extracting the pre-registered symbol” and “recognizing and extracting a line”, but does not recites recognizing and extracting of the test. Therefore; there is not antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

CLAIM 1.
STEP 1: YES. “A method of”
STEP 2A PRONG ONE:
The claim recites: “automatically recognizing and classifying design information in an imaged P&ID drawing, the method comprising:
extracting a symbol region from the imaged P&ID drawing, subsequently setting an origin of a corresponding symbol and a connection point in the symbol region, and automatically registering the symbol to a database;
recognizing and extracting the pre-registered symbol from the imaged P&ID drawing and removing the extracted symbol from the imaged P&ID drawing;
recognizing and extracting a line using a sliding window method of calculating in a blob unit rather than a pixel unit in the symbol-removed imaged P&ID drawing;
calculating an aspect ratio in the symbol-removed imaged P&ID drawing to calculate a region in which text is present, and subsequently recognizing and extracting text in the corresponding region;
classifying text detected from a drawing region among the extracted texts into each attribute through a predefined attribute classification system; and
associtating the extracted symbol and line to an attribute of the extracted text on the basis of a most adjacent distance and associating on the basis of an equipment name recognized in the text when the extracted symbol is equipment” Which a method of reading a drawing (e.g., a schematic). Reading is the observation, evaluation, and judgement about symbols on a page (e.g., drawing). The 2019 PEG indicates that mental processes are those concepts performed in the human mind including observations, evaluations, judgements, and opinions. The above process observes a P&ID drawing, recognizes symbols using a sliding window (e.g, reading left to right, etc.), evaluates the symbols (e.g., calculates an aspect ratio) and forms a judgement or opinion about which text is associated with symbols based on a judgement of the distance between the text and the symbols.

STEP 2A PRONG TWO: NO.
While the claim recites “automatically” recognize and classify information in a drawing, the claim does not recite any type of particular machine that performs any automatic operations. Therefore, “automatically” is simply: by rote, i.e., by memory alone, by heart.
While the claim recites that the drawing is a “P&ID” drawing containing “design information” this merely characterizes the type of drawing being read. the 2019 PEG indicates that linking the use of the judicial exception (mental process of reading) to a particular technological field is not indicative of a practical application.
While the claim recites “extracting a symbol region from the drawing” and “subsequently setting an origin of a corresponding symbol and a connection point in the symbol region” these are recited at a high degree of generality and are recitations of an outcome rather than a particular way of achieving the “extracting”, “setting”. The extracting is simply the mental process of focusing on/looking at a region and then making a judgement about the location (i.e., origin) of the symbol. As recited, these are evaluations and judgements.
While the claim recites “and automatically registering the symbol to a database”, as outlined above, the claim does not recite any type of automation machine. Therefore, the “automatically” is simply by rote/memory/heart. Therefore; the registering into a database is simply the mental process of memory/memorizing/remembering. At most this might be writing the symbol on a piece of paper.
While he claim recites “recognizing and extracting the pre-registered symbol from the imaged P&ID drawing and removing the extracted symbol from the imaged P&ID drawing” this is merely the mental processes of imagining the drawing without the symbol. As outlined above, the claim does not recite any method or particular solution by which the extraction is performed. A human is capable of imagining the absence of an item.
While the claim recites “recognizing and extracting a line using a sliding window method” the claim does not recite any particular sliding window method. It is common for humans to read using a sliding window method. For example, English is read left-to-right, one word at a time. And top-to-bottom one line at a time. This is a sliding window method where the window is the region of the page (word, line) that the human is reading.
While the claim recites “calculating in a blob unit rather than a pixel unit”, according to the specification a “blob unit” and a “pixel unit” simply appear to be a unit of measure. See par 73 which recites “units of blobs rather than units of pixels.” Therefore; a “blob unit” is not, for example, a particular machine but rather a unit of measure such as inches, feet, libs. Humans are capable of holding in their mind a unit of measure. The claim does not recite any particular calculation method. Again, the claim merely claims the outcome of a calculation.
While the claim recites “classifying text detected from a drawing region among the extracted texts into each attribute through a predefined attribute classification system” this is the very nature of what humans do when they read. Humans look at symbols on a page and classify the symbols they see according to a predefined classification system (i.e., the alphabet). This is also the case for more esoteric symbols which are often pre-defined as part of a nomenclature. predefined symbol classifications are also deciphered by humans by use of a table called a “key.”
While the claim recites “associating the extracted symbol and line to a attribute of the extracted text on the basis of a most adjacent distance and associating on the basis of an equipment name recognized in the text” this is simply the mental process of looking at text and thinking “oh, that text is close to that symbol so that symbol and text go together.” For example, A square symbol labeled “motor” where the “motor” text is very close to the square symbol is a clear and very common indication to humans reading a drawing that the square symbol is a motor. 

Therefore. while the elements of the claim have been considered both individually and as a whole, there are no additional element beyond the abstract idea itself which rely upon or use the abstract idea in a meaningful way. Therefore; the claim does not recite a practical application. The claim simply recites a method for reading/interpreting a drawing. This is a mental process because humans read schematic drawings.

STEP 2B: NO.
As outlined above, the claim recites a method of reading a schematic drawing. The considerations under STEP 2B overlaps with the STEP 2A. The claim does not recite additional elements which are unconventional or otherwise more than conventional activity. At best the claim recites additional elements such as “registering the symbol to a database”; however, this is recited at a high degree of generality and registering information into a database is conventional activity. Therefore; the claims does not recite significantly more than the abstract idea itself.

Claim 2 recites “wherein in the registering of the symbol, if the symbol forms a group of a plurality of additional symbols, the group of the plurality of additional symbols is registered as a single symbol, and in the recognizing and extracting of the symbol, the registered symbol including the group of the plurality of symbols is first inspected and recognized” this merely further recites a judgement or opinion concerning “if the symbol forms a group” and does not recite any particular solution as to how to achieve such a determination. Humans are capable of deciding if items form or belong to a group.

Claim 3 recites: “wherein in the recognizing and extracting of the symbol, the pre-registered symbol is rotated at 0, 90, 180, and 280 degrees and recognized and extracted from the drawing one by one” which is merely the process of looking at the image from different perspectives. Humans commonly look at items from different perspectives in order to decide what they are looking at. Therefore; rotating an image to look at it is common activity. Therefore, this is not a practical application nor is it significantly more.

Claim 4 recites wherein in the recognizing and extracting of the symbol, the equipment among symbols is first inspected and a nozzle is searched and extracted in the periphery of an equipment region this is merely linking the mental process of reading to a technological field of drawings with nozzles.

Claim 5 recites “wherein in the recognizing an extracting of the symbol, feature points of the recognized symbol and a symbol registered in the symbol registering process are compared, and only when a conformity degree of the recognized symbol is higher than a set threshold, the recognized symbol is recognized as the registered symbol” which is the mental process of judging or assessing how sure a person is about that the symbol is. The claim does not recite any particular solution as to how this is accomplished other than to say it occurs when above a threshold. Humans mentally look at drawings and think “yeah, I’m about 90% sure”. An example of this is when reading another person’s hand writing. 

Claim 6 recites “wherein in the recognizing and extracting of the line, if coordinates are different although a line is connected to the extracted symbol or if coordinates are different although a line and a line are connected, the line extracted by correcting the coordinates in a pixel unit” which is additional judgements and opinions about when and how to correct interesting lines.

Claim 8 recites “wherein the associating of the extracted design information further comprises connecting a line and a symbol connected to the line through a recursive call technique and re-arranging the connected symbol in from-to order to generate a toplogy” which further characterizes making a judgement or evaluation.

Claim 9 recites “the extracted design information and the topology are generated as a compatible XML type file” which is writing information down in a particular language. This is also not a practical application nor significantly more because humans often write down a description of what they see in a variety of languages, both natural and artificial ones. Humans are capable of writing or typing an XML file using XML syntax. 

Claim 10 recites “wherein in the generating of the topology, if an object connected to the line is an instrument among the symbols, the object is classified as a utility line, and the object is classified as a process line in otherwise case” which is merely a recitation of how to read or interpret symbols. This merely further clarifies the abstract idea itself. These are not elements which rely or use the abstract idea nor are they significantly more than the abstract idea. Rather they are part of the abstract idea itself.

Claim 11 recites “wherein in the generating of the topology, it is connected to a different P&ID using a P&ID no shown in operating page connection (OPC) of the extracted text” simply describes the drawing an is not a practical application or significantly more.

Claim 12.
STEP 1: YES “a method of”
STEP 2 PRONG ONE:
“automatically creating an intelligent P&ID using design information stored in a database, the method comprising:
mapping the design information stored in the database to predefined intelligent P&ID, 
converting the mapped information, and storing an associating relationship and information of converted data;
combining primary process lines in a design target process to each other to connect a main line in modeling to a primary line configuring the design target process in the converted data after being mapped to the intelligent P&ID, additionally connecting a branch line branched from the main line, wherein the branch line is connected using a connector of the main line, which is a target, as association information;
calculating a line and a connector to which the symbol is to be connected in the intelligent P&ID in which the primary line is modeled, and modeling a symbol connecting the symbol to the primary line;
modeling a utility line by combining the same type utility lines which are connectable as a group in the symbol-modeled intelligent P&ID drawing; and
modeling the primary line and the utility line by associating attribute information of a line number present at the nearest position using coordinate information stored in the database in the utility line-modeled intelligent P&ID” Which a method of reading a drawing (e.g., a schematic). Reading is the observation, evaluation, and judgement about symbols on a page (e.g., drawing). The 2019 PEG indicates that mental processes are those concepts performed in the human mind including observations, evaluations, judgements, and opinions. The above process observes a P&ID drawing, recognizes symbols using a sliding window (e.g, reading left to right, etc.), evaluates the symbols (e.g., calculates an aspect ratio) and forms a judgement or opinion about which text is associated with symbols based on a judgement of the distance between the text and the symbols.

STEP 2A PRONG TWO: NO.
While the claim recites “automatically” recognize and classify information in a drawing, the claim does not recite any type of particular machine that performs any automatic operations. Therefore, “automatically” is simply: by rote, i.e., by memory alone, by heart.
While the claim recites that the drawing is a “P&ID” drawing containing “design information” this merely characterizes the type of drawing being read. the 2019 PEG indicates that linking the use of the judicial exception (mental process of reading) to a particular technological field is not indicative of a practical application.

Therefore. while the elements of the claim have been considered both individually and as a whole, there are no additional element beyond the abstract idea itself which rely upon or use the abstract idea in a meaningful way. Therefore; the claim does not recite a practical application. The claim simply recites a method for reading/interpreting a drawing. This is a mental process because humans read schematic drawings.

STEP 2B: NO.
As outlined above, the claim recites a method of reading a schematic drawing. The considerations under STEP 2B overlaps with the STEP 2A. The claim does not recite additional elements which are unconventional or otherwise more than conventional activity. At best the claim recites additional elements such as “registering the symbol to a database”; however, this is recited at a high degree of generality and registering information into a database is conventional activity. Therefore; the claims does not recite significantly more than the abstract idea itself.

Claim 13 recites “wherein, in the converting and storing of the database, the database comprises the design information automatically recognized and classified in the imaged P&ID drawing and process order of the design information” which merely characterizes the data. This is not a practical application or significantly more.

Claim 14 recites “wherein, in the modeling of the primary line, when the main line is combined, if the main lines cannot find a connection point and cannot be combined into a group, the line position is fine-adjusted to combine the connected lines to a group” which merely recites additional observations and evaluations. 

Claim 15 recites “wherein, in the modeling of the primary line, in the method of connecting the branch line to the main line as the target, a connection in which coordinates as a connection point are positioned in calculated as the connector to be connected, and connected” which merely names data.

Claim 16 recites “wherein, in the modeling of the primary line, connected primary lines are combined to each other through a recursive call technique, and in the modeling of the utility line, the same type connected utility lines are combined to each other through the recursive call technique” which is merely descriptive of drawing elements. Such limitations are not indicative of a practical application nor significantly more.

Claim 17 recites “wherein, in the modeling of the primary line, when the symbol is connected to the primary line and recognized as a separate line, the primary line is connected” which is merely additional characterization of the observations and judgements.

Claim 18 recites “wherein, in the modeling of the symbol, if the symbol is not located on the line and is not connected, the symbol is modeled by correcting a position of the symbol to a position of the connected primary line” which is merely additional judgements and observations.

Claim 19 recites “wherein, in the modeling of the symbol, attribute information of the symbol stored in the database is stored in association with a symbol attribute of the intelligent P&ID” which is merely a description of data associations. This is, at best, extra solution activity. Storing data in association with other data in a database is a common activity. This is not significantly more than the abstract idea.

Claim 20 recites “further comprising: the modeling of the utility line further comprises modeling the utility line, calculating a line and a connector to which the reducer or specbreak symbol is to be connected, connecting the reducer or specbreak symbol to the primary line, storing a newly generated pipe run ID, correcting an existing pipe run ID, and subsequently modeling the reducer or specbreak, if the symbol is a reducer or specbreak type” recites additional calculations and observations and evaluations. 

Claim 21 recites “wherein, in the modeling of the utility line, if the type of the connected utility line to does not match the type of the symbol and cannot be connected, a report is output by displaying corresponding information for a user” which a further judgement and outputting a report. Outputing a report is not significantly more than the abstract idea.

Claim 22 recites “wherein, in the modeling of the line number, the line number is modeled to coordinates stored in the database” which merely characterizes data.

Claim 23 recites “wherein, in the modeling of the line number, text excluding the line number is modeled to the coordinates stored in the database, and in the case of equipment in the text excluding the line” characterizes data.

Claim 24 recites “wherein in the modeling of the line number and the text, if a value of the attribute information is not an item attribute of the intelligent P&ID, a report is output by displaying corresponding information for the user” recites further observations and judgements and generates an extra solution activity report. This is not significantly more than the abstract idea.

Claim 7 recites, “Wherein in the recognizing and extracting of the text, the text is recognized by an optical character reader (OCR) and if the text is not accurately recognized, the OCR is trained by accurately mapping the non-recognized or erroneously recognized text” which uses an evaluation/opinion to determine when to perform training. Therefore, the mental process of evaluation/opinion/assessment is applied to the practical application of training an optical character recognition tool/software. Therefore, claim 7 is found to be eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 5, 6, 7, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Garcia_2018 (New trends on digitization of complex engineering drawings, Neural Computing and Applications (2019) in view of Hideo_1996 (JP H1097619A).

Claim 1. Moreno-Garcia_2018 makes obvious “A method of automatically recognizing and classifying design information in an imaged P&ID drawing (abstract: “... apply a set of digital image processing methods to detect and classify symbols and other components... automatic analysis and processing of engineering drawings... namely piping and instrumentation diagrams...”; page 1696: “... methods which specifically intended to solve P&ID digitization...” Fig. 3 illustrates a flow diagram of a digitization method), the method comprising: extracting a symbol region from the imaged P&ID drawing (page 1702 section 3: “Feature extraction... symbols are segmented... a set of features is extracted from these images... feature extraction is the process of detecting certain points or region of interest on images and symbols which can be used for classification... feature extraction method...”; Fig. 5 “P&ID”), subsequently setting an origin  of a corresponding symbol and a connection point in the symbol region, (page 1701 section 3.2.2: “... divide the image into layers, a line figure image layer and text layer... afterwards, the line layer is divided into two more layers: a separate object layer (symbols) and an interconnecting structure layer (connectors)... a TGS algorithm based on connected component (CC) analysis... was applied to all centroids of the text CC...” page 1793: “... the method calculated the centroid...”; NOTE:  the instant specification discusses an “origin” and illustrates FIG. 3 where the origin is a dot in the center of the connector symbol. A dot in the center is located at the same location as the centroid.; section 3.4.1: “... afterwards, each line segment was assigned as a symbol, a connector line or text according to the detection method...”;  page 1706 section 4.1: “... the aim was to deduce the connectivity of the symbols...”) and automatically registering the symbol to a database (page 1703 section 3.3.3: “... represent P&ID symbols by building a graph where the information of the number of areas, connectors and vertices was stored in a hierarchical tree... vertices represented the lines that compose the symbols...” NOTE: storing symbols in a graph is a teaching of storing symbols in a database because the graph is a type of database structure. page 1700: “... adjacency graph (BAG) structure [127] while scanning the image. Afterwards, symbols and connectors were stored in a smaller BAG... symbols were detected based on a window search...” NOTE: the BAG data structure is a database where symbols and connectors are stored.); recognizing and extracting the pre-registered symbol from the imaged P&ID drawing and removing the extracted symbol from the imaged P&ID drawing (page 1698 section 3.2: “... certain shapes are identified in advance... such as arrowheads, cross-hatched areas, arcs, dashed and dot-dashed lines... and therefore a set of rules can be established to split the image into layers representing these categories. An example of this workflow is the text/graphics segmentation (TGS) framework...”; page 1701 section 3.2.2: “... one of the most representative forms of segmentation text in images is TGS...”; page 1702 section 3.3: “... once symbols are segmented... afterwards, a set of features is extracted...”
NOTE: segmentation removes symbols into different layers.); recognizing and extracting a line using a sliding window method of calculating (pages 1698 section 3.2.1 to page 1700: “... identifying the graphical primitives that compose symbols... symbol detection based on... the use of a window scanning... symbols were detected based on a window search”) rather than a pixel unit in the symbol-removed imaged P&ID drawing (page 1698: “...it is possible to apply heuristics to vectors rather than to a collection of pixels...”);calculating an aspect ratio in the symbol-removed imaged P&ID drawing to calculate a region in which text is present
(page 1700: “... identify by using heuristics-based methods which select text characters or strings through certain constraints such as size, lack of connectivity, directional characteristics, or complexity...”; page 1702 “... features, i.e., size... stroke width...”; page 1703: “... using geometrical information (such as size...”; page 1697: “... strings of text describing symbols... using arbitrary lengths and sizes...”; page 1701: “... the average height-to-width ratio of a character (if known in advance) could be used to increase precision...”; page 1701: “... rule set and a SVM classifies working on a set of features i.e., area ratio, stroke-width variations...” NOTE: height-to-width ratio and area ratio makes obvious “aspect ratio” because an aspect ratio is the ratio of height to width), and subsequently recognizing and extracting text in the corresponding region; classifying text detected from a drawing region among the extracted texts into each attribute through a predefined attribute classification system (page 1698 section 3.2: “... certain shapes are identified in advance... such as arrowheads, cross-hatched areas, arcs, dashed and dot-dashed lines... and therefore a set of rules can be established to split the image into layers representing these categories. An example of this workflow is the text/graphics segmentation (TGS) framework...”; page 1701 section 3.2.2: “... one of the most representative forms of segmentation text in images is TGS...”; page 1702 section 3.3: “
... TGS framework... localize text characters... by localizing these symbols in advance, it is possible to analyze the text characters within and to learn their properties... once symbols are segmented... afterwards, a set of features is extracted...”); and associating the extracted symbol and line to an attribute of the extracted text on the basis of a most adjacent distance and associating on the basis of an equipment name recognized in the text when the extracted symbol is equipment (page 1704 section 3.4.2 “... the most common classification methods used so far are decision trees, template matching, distance measure, graph matching and machine learning methods...”; page 1706 section 4.1: “... main line, and a “constraint file” specifying tolerance distance value to infer when a line is connected to a symbol even if this did not touch the symbol...”; section 4.2.1: “... shape containing the annotations “27KA101” and “27Ka101”, which are presumed to be the tags of two pieces of equipment...”).

While Moreno-Garcia_2018 teaches to utilize computer vision for digitization (page 1708, 1709) and machine vision (abstract); Moreno-Garcia_2018 does not explicitly teach “in a blob unit rather than a pixel unit in the symbol removed image P&ID drawing.”


Hideo_1998 makes obvious “in a blob unit rather than a pixel unit in the symbol  removed image P&ID drawing (par 1: “... image extracting apparatus and an image extraction method...”; par 12: “... function representing the blob shape...”; par 13: “...blob...”; par 19, 33, 

Moreno-Garcia_2018 and Hideo_1998 are analogous art because they are from the same field of endeavor called image extraction. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Moreno-Garcia_2018 and Hideo_1998. The rationale for doing so would have been Moreno_Garcia_2018 teaches to use extract regions of an image and Hideo_1998 teaches to use blob units to extract regions of an image. Therefore, it would have been obvious to combine Moreno-Garcia_2018 and Hideo_1998 for the benefit of extracting regions of an image to obtain the invention as specified in the claims.

Claim 2. Moreno-Garcia_2018 also makes obvious “Wherein in the registering of the symbol, if the symbol forms a group of a plurality of additional symbols, the group of the plurality of additional symbols is registered as a single symbol, and in the recognizing and extracting of the symbol, the registered symbol including the group of the plurality of symbols is first inspected and recognized.” (page 1704: “... each symbol is decomposed into its primal features... where the components of the drawing conformed an aggregation of connected graphs...”).

Claim 5. Moreno-Garcia_2018 also makes obvious wherein in the recognizing and extracting of the symbol, feature points of the recognized symbol and a symbol registered in the symbol registering process are compared, and only when a conformity degree of the recognized symbol is higher than a set threshold, the recognized symbol is recognized as the registered symbol” (page 1700: “... detect all lines which are larger than a certain threshold...”; page 1701: “... setting an area threshold, all elements with an area smaller than this value are labelled as non-symbols...”; page 1701: “... components based on size threshold..” page 1701: “... pixel value as threshold...”).

Claim 6. Moreno-Garcia_2018 also makes obvious Wherein in the recognizing and extracting of the line, if coordinates are different although a line is connected to the extracted symbol (page 1706: “... tolerance distance values to infer when a line is connected to a symbol even if this did not touch the symbol...”) or if coordinates are different although a line and a line are connected (NOTE: alternative limitation), the line is extracted by correcting the coordinates in a pixel unit” (page 1701: “... recent TGS approaches... classify each pixel... this method assigned each pixel into text, graphics, images or background... pixels are then assigned to their respective layers...”).

Claim 7. Moreno-Garcia_2018 also makes obvious “Wherein in the recognizing and extracting of the text, the text is recognized by an optical character reader (OCR) (page 1696: “... digitizing Eds require applying digital image processing techniques through a sequence of steps including... optical character recognition (OCR)...”), and if the text is not accurately recognized, the OCR is trained by accurately mapping the non-recognized or erroneously recognized text”(page 1696: “... fully automated P&ID digitization... a symbol recognition method which applied an iterative learning strategy based on the recurrent training of a neural network...”).

Claim 8. Moreno-Garcia_2018 also makes obvious “wherein the associating of the extracted design information further comprises connecting a line and a symbol connected to the line through a recursive call technique and re-arranging the connected symbol in from-to order to generate topology” (page 1700: “... a recursive set of morphological opening operations was used to detect symbols in logical diagrams...”).

Claim 11. Moreno-Garcia_2018 also makes obvious Wherein in the generating of the topology, it is connected to a different P&ID using a P&ID No shown in operating page connection (OPC) of the extracted text” (page 1708: “... continuity labels that indicate the connection of this page to other pages of the collection, Therefore, once the netlist of a drawing is obtained, it has to be combined with the netlist of a second drawing, and so on...”).

 (2) Claims 9, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Garcia_2018 in view of Hideo_1996 in view of McKim_2009 (US 2009/0292514 A1).

Claim 9. Moreno-Garcia_2018 and Hideo_1996 does not explicitly teach “Wherein the extracted design information and the topology are generated as a compatible XMP type file.”

McKim_2009; however, makes obvious “Wherein the extracted design information and the topology are generated as a compatible XMP type file” (par 110: “... XML...”; par 136: “...XML...”; par 175: “... P&ID object translation framework... the output XML...”).

Moreno-Garcia_2018 and Hideo_1996 and McKim_2009 are analogous art because they are from the same field of endeavor P&ID. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Moreno-Garcia_2018 and McKim_2009. The rationale for doing so would have been Moreno-Garcia_2018 teaches to extract P&ID files. McKim_2009 teaches to output XML files (par 110, 136, 175) from extracted (page 179) P&ID files. Therefore, it would have been obvious to combine Moreno-Garcia_2018 and McKim_2009 for the benefit of having a industry standard interchange format for file exchange to obtain the invention as specified in the claims.

Claim 4. Moreno-Garcia_2018 and Hideo_1996 does not explicitly teach “wherein in the recognizing and extracting of the symbol, the equipment among symbols is first inspected and a nozzle is searched and extracted in the periphery of an equipment region.”

McKim_2009; however, makes obvious “wherein in the recognizing and extracting of the symbol, the equipment among symbols is first inspected and a nozzle is searched and extracted in the periphery of an equipment region” (par 129: “... other information specified by the smark P&ID drawing (source) definition includes pipe connections to nozzles, nozzle location...”).

Moreno-Garcia_2018 and Hideo_1996 and McKim_2009 are analogous art because they are from the same field of endeavor P&ID. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Moreno-Garcia_2018 and McKim_2009. The rationale for doing so would have been Moreno-Garcia_2018 teaches to extract P&ID files. McKim_2009 teaches to output XML files (par 110, 136, 175) from extracted (page 179) P&ID files. Therefore, it would have been obvious to combine Moreno-Garcia_2018 and McKim_2009 for the benefit of having a industry standard interchange format for file exchange to obtain the invention as specified in the claims.

(3) Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Garcia_2018 in view of Hideo_1996 in view of Takemura_2018 (2018/0091671 A1).

Claim 3. Moreno-Garcia_2018 in view of Hideo_1996 does not explicitly teach “Wherein in the recognizing and extracting of the symbol, the pre-registered symbol is rotated at 0, 90, 180, and 270 degrees and recognized and extracted from the drawing one by one”

Takemura_2018 makes obvious “Wherein in the recognizing and extracting of the symbol, the pre-registered symbol is rotated at 0, 90, 180, and 270 degrees and recognized and extracted from the drawing one by one” (par 42 – 49: “... a first direction... rotated clockwise by 90 degrees... rotated clockwise by 270 degrees... rotates anticlockwise the page image in a direction for 90 degrees, 180 degrees, and 270 degrees...”).

Moreno-Garcia_2018 in view of Hideo_1996 in view of Takemura_2018 are analogous art because they are from the same field of endeavor called Image reading. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Moreno-Garcia_2018 and Takemura_2018. The rationale for doing so would have been that Moreno-Garcia_2018 teaches to read and interpret images including use OCR. Takemura_2018 teaches that when reading and interpreting images with OCR to rotate the image in order to better perform the analysis. Therefore, it would have been obvious to combine Moreno-Garcia_2018 and Takemura_2018 for the benefit of better interpreting the symbols/characters on the image to obtain the invention as specified in the claims.

Potentially Allowable Subject Matter
Claim 12 is objected to as being rejected under 35 USC 101 but otherwise containing potentially allowable subject matter and would, if all other objections and rejections were overcome, be found allowable because the claim recites “combining primary process lines in a design target process to each other to connect a main line in modeling to a primary line configuring the design target process in the converted data after being mapped to the intelligent P&ID” and this is not disclosed in the prior art of record.

Claims 13 – 24, due to their dependency from claim 12, contain potentially allowable subject matter.

VERY RELEVANT ART
Sharma_2020 (US 2020/0175372 A1) with priority date Nov. 30, 2018 to IN 201821045399 is very relevant and includes many of the same/similar phrases as found in the instant claims, however, because the instant application also has a priority date of Nov. 30, 2018 the reference was not used in the Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146